Citation Nr: 1825439	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran had active duty from December 11, 1978 to March 3, 1979.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the petition to reopen the service connection claim for hepatitis.

The Veteran had a video-conference hearing before the undersigned in January 2018.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A review of the Veteran's claims folder shows that he reported receiving treatment for residuals of hepatitis at the VA Boston Healthcare System, including at the Jamaica Plain facility.  See VA Form 21-526, dated March 26, 2013.  These records must be obtained on remand.

Further, at his January 2018 Board hearing, the Veteran indicated that he had received treatment for residuals of hepatitis at private medical facilities, including at Boston Medical Center and by a dermatologist at Mass General Hospital.  The Veteran's attorney also indicated that he had pictures of the Veteran during a flare-up of rashes on his face, claimed as residuals of hepatitis.  However, these records are not associated with the Veteran's file.  Thus, they must be obtained before adjudication of the Veteran's claim.  Finally, the Veteran should be scheduled for a VA examination, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records from the Boston VA Healthcare System, to include the Jamaica Plain treatment facility.

2.  Make arrangements to obtain the Veteran's complete treatment records from Boston Medical Center and from his dermatologist at Mass General Hospital.

3.  Ask the Veteran to submit a copy of the pictures showing him with a flare-up of rashes on his face, as referenced during his January 2018 hearing.

4.  Next, schedule the Veteran for an appropriate VA examination to determine if he has any residuals of hepatitis, to include any skin manifestations.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing.  The examiner should elicit a full history from the Veteran. 

The examiner must determine whether the Veteran has any current residuals of hepatitis, to include any skin manifestations, and if so, whether it is at least as likely as not (at least a 50 percent probability) that the current disability had its clinical onset during service or is related to any incident of service. 

In providing this opinion, the examiner must address the service treatment records showing treatment for urticaria on December 31, 1978; treatment for generalized erythematous hives on January 3, 1979; and hospitalization for hepatitis and an urticarial rash all over the Veteran's body and/or tinea versicolor from January 5, 1979 to February 14, 1979.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


